Name: Council Regulation (EEC) No 1136/88 of 7 March 1988 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  international trade;  European construction
 Date Published: nan

 No L 114/80 Official Journal of the European Communities 2. 5 . 88 COUNCIL REGULATION (EEC) No 1136/88 of 7 March 1988 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 1 of Protocol 3 , annexed thereto, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 846/86 ('), as amended by Regulation (EEC) No 2474/86 (2), lays down the rules of origin for trade between Spain and Portugal during the transitional period ; Whereas the rules of origin contained in Regulation (EEC) No 846/86 are based on the use of the Customs Cooperation Council Nomenclature ; Whereas the Customs Cooperation Council approved the 'International Convention on the Harmonized Commodity Description and Coding System' on 14 June 1983 ; Whereas as from 1 January 1988 the harmonized system has replaced the previous nomenclature for the purposes of international trade ; Whereas it is therefore necessary to adapt the rules of origin contained in Regulation (EEC) No 846/86 in so far as they are based on the use of the harmonized system ; Whereas , in the light of experience, the presentation of the rules of origin could be improved by grouping all the exceptions to the basic change of heading rule into one list and by providing detailed guidance on how it should be interpreted ; Whereas it is therefore advisable to amend the Regu ­ lation to the extent rendered necessary by the new pres ­ entation of the origin rules ; ' Whereas it is appropriate for the proper functioning of the origin rules to redraft certain provisions with a view to facilitating the work of users and customs adminis ­ trations and to repeal Regulation (EEC) No 846/86, TITLE I Definition of the concept of 'originating products' Article 1 For the purposes of the arrangements established in Article 1 (2) and (3) of Protocol 3 to the Act of Accession, the following products shall be considered as : 1 . products originating in Spain : (a) products wholly obtained in Spain ; (b) products obtained in Spain in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Regulation, originate in Portugal ; 2 . products originating in Portugal : (a) products wholly obtained in Portugal ; (b) products obtained in Portugal in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Protocol , originate in Spain. The products in Annex II shall be temporarily excluded from the scope of this Regulation. Nevertheless, the arrangements regarding administrative cooperation and Article 11 shall apply mutatis mutandis to these products . Article 2 The following shall be considered as wholly obtained either in Spain or in Portugal within the meaning of Article 1 ( 1 ) (a) and (2) (a): (a) mineral products extracted from their soil or from their seabed ; (b) vegetable products harvested there ; (c) live animals born and raised there ; C) OJ No L 83 , 27. 3 . 1986, p . 1 . O OJ No L 212, 2. 8 . 1986j p . 7 . 2 . 5 . 88 Official Journal of the European Communities No L 114/81 (d) used articles collected there fit only for the recovery of raw materials ; (e) waste and scrap resulting from manufacturing oper ­ ations conducted there ; (f) goods produced there exclusively from products specified in subparagraphs (a) to (e). Article 3 1 . The expressions 'chapters' and 'headings' used in this Regulation shall mean the chapters and the headings (four digit codes) used in the harmonized system. The expression 'classified' shall refer to the classification of a product or material under a particular heading. 2 . For the purpose of implementing Article 1 ( 1 ) (b) and (2) (b), non-originating materials shall be considered to be sufficiently worked or processed when the product obtained is classified in a heading which is different from those in which all the non-originating materials used in its manufacture are classified, subject to the provisions of paragraphs 3 , 4 and 5 below. 3 . For a product mentioned in columns 1 and 2 of the list in Annex III, the conditions set out in column 3 for the product concerned must be fulfilled instead of the rule in paragraph 2 . 4 . For products falling within Chapters 84 to 91 , as an alternative to satisfying the conditions set out in column 3, the exporter may opt to apply the conditions set out in column 4 of the list in Annex III instead. 5 . For the purpose of implementing Article 1 ( 1 ) (b) and (2) (b) the following shall always be considered as insufficient working or processing to confer the status of originating product, whether or not there is a change of heading : (a) operations to ensure the preservation of merchandise in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations) ; (b) simple operations consisting of removal of dust, sifting or screening, classifying, matching (including the making up of sets of articles), washing, painting, cutting up ; (c) (i) changes of packing and breaking up and assembly of consignments ; (ii) simple placing in bottles, flasks, bags , cases, boxes, fixing on cards or boards, etc., and all other simple packing operations ; (d) affixing marks , labels or other like distinguishing signs on products or their packaging ; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating either in the Community or in Portugal ; (f) simple assembly of parts of articles to constitute a complete article ; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals . Article 4 1 . By derogation from Article 1 , originating status shall also be conferred on products falling within the headings and chapters set out in Annex IV, by working, processing or assembly in which the combined value of the materials originating in the Community as constituted on 31 December 1985 , hereinafter referred to as 'the Community of Ten', and non-originating materials incorporated does not exceed the percentage of the value of the finished product fixed for them in the said Annex IV. Where non-originating materials are incorporated, the value of these materials may never exceed, within the limits set out in the said Anex IV :  for products falling within Chapters 84 to 92 : the percentage set out for these products in column 4 of the list in Annex III, or in column 3 when no rule is given in column 4,  for products falling within heading Nos 7407, 7408, 7604 and 7605 : 40 % of the value of the finished product. 2 . Article 1 shall apply mutatis mutandis for determi ­ nation of the status of products originating in the Community of Ten. However, when the said originating status is conferred following application of the rules laid down in paragraph 1 of this Article only the percentages and the conditions laid down with regard to non-orig ­ inating materials incorporated apply. Article 5 1 . The unit of qualification for the application of the rules of origin shall be the particular product which is considered as the basic unit when determining classifi ­ cation using the nomenclature of the harmonized system. In the case of sets of products which are classified by virtue of General Rule 3 of the harmonized system, the unit of qualification shall be determined in respect of each item in the set ; this also applies to the sets of heading Nos 6308 , 8206 and 9605 . No L 114/82 Official Journal of the European Communities 2 . 5 . 88 Accordingly it follows that :  when a product composed of a group or assembly of articles is classified under the terms of the harmonized system in a single heading, the whole constitutes the unit of qualification,  when a consignment consists of a number of identical products classified under the same heading of the harmonized system, each product must be taken indi ­ vidually when applying the origin rules. 2 . Accessories, spare parts and tools dispatched with a piece of equipment machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof, or are not separately invoiced, are regarded as one with the piece of equipment, machine, apparatus or vehicle in question . 3 . Sets within the meaning of General Rule 3 of the harmonized system shall be regarded as originating when all component articles are originating products. Never ­ theless, when a set is composed of originating and non ­ originating articles, the set as a whole shall be regarded as originating provided that the value of the non-orig ­ inating articles does not exceed 15 % of the total value of the set. TITLE II Administrative cooperation Article 7 Originating products within the meaning of this Regu ­ lation may be imported into Spain or Portugal under the preferential arangements provided for in Article 1 of Protocol 3 to the Act of Accession on production of an internal Community transit document COM T2 ES or COM T2 L ES, or COM T2 PT or COM T2 L PT, or other document having the same effect, made out in Spain or Portugal as the case may be, as provided for in Article 17 of Commission Regulation (EEC) No 409/86 C). Article 8 The exporter or his authorized representative shall submit any supporting evidence indicating that one of the internal Community transit documents referred to in Article 7, endorsed with the words 'Portuguese origin' or 'Spanish origin', as appropriate, in accordance with Article 17 of Regulation (EEC) No 409/86, may correctly be made out in respect of the goods for export to Spain or Portugal as the case may be. Article 9 1 . Regulation (EEC) No 3351/83 O shall apply mutatis mutandis to the making out of the internal Community transit documents referred to in Article 7 and to the provision of the evidence of the originating status of products of the Community of Ten. The supplier must state clearly in his declaration that the products have originated either in the Community of Ten or in Spain or in Portugal . 2 . For the purposes of Article 1 ( 1 ) (b) last sentence and (2) (b) last sentence, evidence of the originating status of Spanish or Portuguese products may also take the form of one of the internal Community transit documents referred to in Article 7, made out in Spain or Portugal as the case may be. Article 10 1 . In order to ensure the proper application of this Title, Spain and Portugal shall assist each other, through their respective customs administrations, in checking the authenticity and accuracy of the internal Community transit documents COM T2 ES or COM T2 L ES, or COM T2 PT or COM T2 L PT, or documents having the same effect. For the purpose of subsequent verification the Spanish or Portuguese customs authorities must keep the said internal Community transit documents, or copies of documents having the same effect, for not less than two years. 4 . Where, under General Rule 5 of the harmonized system, packing is included with the product for classifi ­ cation purposes, it shall be included for purposes of determining origin . 5 . In order to determine whether goods originate in Spain or in Portugal, it shall not be necessary to establish whether the power and fuel, plant and equipment, and machines and tools used to obtain such goods originate in third countries or not. Article 6 1 . The term 'value' in the list in Annex III shall mean the customs value at the time of the import of the non ­ originating materials used or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the territory concerned. Where the value of the originating materials used needs to be established, the first subparagraph shall be applied mutatis mutandis. 2. The term 'ex-works price' in the list in Annex III shall mean the ex-works price of the product obtained minus any internal taxes which are, or may be, repaid when the product obtained is exported. O OJ No L 46, 25 . 2 . 1986, p . 5 . O OJ No L 339, 5 . 12 . 1983, p. 19 . 2 . 5 . 88 Official Journal of the European Communities No L 114/83 2. Subsequent verification of the documents shall be carried out in accordance with the relevant provisions of the Community transit system. lation which are raised by its chairman either on his own initiative or at the request of a representative of one of the Member States . 2 . The provisions required for applying the definition of the concept of 'originating products' shall be adopted in accordance with the procedure laid down in Article 14 (2) and (3) of Regulation (EEC) No 802/68 . TITLE III General provisions Article 13 If the application of this Regulation and, in particular, the provisions relating to products contained in Annex IV have given rise to difficulties of the kind referred to in Article 379 of the Act of Accesion, the new Member State concerned may apply for authorization to take protective measures in accordance with the provisions of that Article. Article 11 1 . Products used in the manufacture of products of a kind to which this Regulation applies and in respect of which an internal Community transit document COM T2 ES or COM T2 L ES, or COM T2 PT or COM T2 L PT, or other document having the same effect, is made out in Spain or Portugal in accordance with Article 17 of Regulation (EEC) No 409/86, must : (a) be in free circulation in Spain or Portugal, as the case may be ; or (b) have given rise to the payment in Spain or Portugal of the compensating levy provided for in Article 8 (4) of Commission Regulation (EEC) No 526/86 of 28 February 1986 on transitional measures for trade within the Community in goods obtained in Spain or Portugal, or in another Member State under a system providing for suspension or drawback of customs duties or other import charges  compen ­ sating levy ('), as amended by Regulation (EEC) No 3634/87 (2). TITLE IV Final provisions Article 14 1 . Regulation (EEC) No 846/86 is hereby repealed. 2 . References to the Regulation repealed pursuant to paragraph 1 shall be construed as references to this Regulation. References to the Articles of the said Regulation shall be interpreted in accordance with the table of equivalence in Annex I.The exporter may opt for rule (a) or rule (b). 2 . However, by way of exception from paragaph 1 , products from another Member State covered by a Community internal transit document COM T2 ES or COM T2 L ES, or COM T2 PT or COM T2 L PT, or a document having the same effect, made out in the said Member State, which are used in Spain or Portugal in the manufacture of products of the kind to which this Regulation applies, may be the subject of drawback or other form of exemption from customs duties applicable between the other Member States and Portugal or Spain as the case may be . Article 15 1 . Products which were exported before 1 January 1988 accompanied by one of the internal Community transit documents or other . documents having the same effect, referred to in Article 7 , shall be considered as originating under the rules in force on 1 January 1988 . 2 . Internal Community transit documents or other documents having the same effect, issued before 1 January 1988 under the rules in force before that date, shall be accepted according to the rules in force when they were issued . Article 12 1 . The Committee on Origin set up by Article 12 of Regulation (EEC) No 802/68 (J) may examine all matters relating to the implementation of this Regu ­ Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . o OJ No L 52, 28 . 2 . 1986, p. 1 . (2) OJ No L 348 , 11 . 12 . 1987, p. 1 . O OJ No L 148 , 28 . 6 . 1968 , p . 1 . No L 114/84 Official Journal of the European Communities 2. 5 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1988 . For the Council The President G. STOLTENBERG 2. 5 . 88 Official Journal of the European Communities No L 114/85 ANNEX I Table of equivalence Regulation (EEC) No 846/86 Present Regulation Article 1 Article 2 Article 3 :  paragraph 1 :  first subparagraph (a) and (b)  second subparagraph  third subparagraph  paragraph 2 first subparagraph  (a) and (b)  (c)  paragraph 2 (a)  paragraph 3  paragraph 4  paragraph 5  paragraph 6  paragraph 7 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 10 (a) Article 1 1 Annex I, Lists A and B Annex II, Lists I and II Annex II, Lists III Annex III Article 1 Article 2 Article 3, (2) and (3) Article 3 ( 1 ) Annex III, introductory Note 4.4 Article 3 (4) Article 4 ( 1 ) Article 4 (2) Article 5 ( 1 ) Article 5 (2) Article 5 (3) Article 5 (4) Article 5 (5) Article 3 (5) Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Annex III, single list, columns 1 , 2 and 3 Annex III, single list, columns 1 , 2 and 4 Annex IV Annex II 2 . 5 . 88No L 114/86 Official Journal of the European Communities ANNEX II List of products referred to in Article 1 which are temporarily excluded from the scope of this Regulation HS heading No Description of product ex 2707 2709 to 2715 ex 2901 ex 2902 ex 3403 ex 3404 ex 3811 Oils in which the weight of the aromatic constituents exceeds that of the non ­ aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Mineral oils and products of their distillation ; bituminous substances ; mineral waxes Acyclic hydrocarbons for use as power or heating fuels Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals , provided they represent less than 70 % by weight Artificial waxes and prepared waxes with a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals , slack wax or scale wax Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals 2 . 5 . 88 Official Journal of the European Communities No L 114/87 ANNEX III List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status INTRODUCTORY NOTES General Note 1 : 1.1 . The first two columns in the list describe the product obtained. The first column gives the heading number, or the chapter number, used in the harmonized: system and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 and 4 . Where, in some cases, the entry in the first column is preceded by an 'ex', this signifies that the rule in column 3 or column 4 only applies to the part of that heading or chapter as described in column 2. 1.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of product in column 2 is therefore given in general terms, the adjacent rule in column 3 or column 4 applies to all products which, under the harmonized system, are classified within headings of the chapter or within any of the headings grouped together in column 1 . 1.3 . Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rule in column 3 or column 4 . 1.4. For the products of Chapters 84 to 91 inclusive, if no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 2 : 2.1 . The term 'manufacture' covers any kind of working or processing including 'assembly5 or specific operations. However, see note 3.5 below. 2.2 . The term 'material' covers any 'ingredient', 'raw material', 'component' or 'part', etc., used in the manufacture of the product. 2.3 . The term 'product' refers to the product being manufactured, even if it is intended for later use in another manufacturing operation. Note 3 : 3.1 . In the case of any heading not in the list or any part of a heading that is not in the list, the 'change of heading' rule set out in Article 3 (2) applies . If a 'change of heading' condition applies to any entry in the list, then it is contained in the rule in column 3 . 3.2 . The working or processing required by a rule in column 3 or column 4 has to be carried out only in relation to the non-originating materials used. The restrictions contained in a rule in column 3 or column 4 likewise apply only to the non-originating materials used. 3.3 . Where a rule states that 'materials of any heading' may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule . However, the expression 'manufacture from materials of any heading including other materials of heading No . . .' means that only materials classified within the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 3.4. If a product, made from non-originating materials which has acquired originating status during manu ­ facture by virtue of the change of heading rule or its own list rule, is used as a material in the process of manufacture of another product, then the rule applicable to the product in which it is incorporated does not apply to it. No L 114/88 Official Journal of the European Communities 2 . 5 . 88  For example : An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from 'other alloy steel roughly shaped by forging' of heading No 7224 . If this forging has been forged in the country concerned from a non-originating ingot then the forging has already acquired origin by virtue of the rule for heading No ex 7224 in the list. It can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or another. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.5 . Even if the change of heading rule or the rule contained in the list are satisfied, a product does not have origin if the processing carried out, taken as a whole, is insufficient in the sense of Article 3 (5). Note 4 : 4.1 . The rule in the list represents the minimum amount of working or processing required and the carrying-out of more working or processing also confers originating status ; conversely, the carrying ­ out of less working or processing cannot confer origin. Thus if a rule says that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 4.2 . When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more of the materials may be used. It does not require that all be used.  For example : The rule for fabrics says that natural fibres may be used and that chemical materials , among other materials, may also be used. This does not mean that both have to be used, one can use one or the other or both . If, however, a restriction applies to one material and other restrictions apply to other materials in the same rule, then the restrictions only apply to the materials actually used.  For example : The rule for sewing machines specifies that the thread tension mechanism used has to originate and that the zig-zag mechanism used also has to originate ; these two restrictions only apply if the mechanisms concerned are actually incorporated into the sewing machine. 4.3 . When a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule .  For example : The rule for heading No 1904 which specifically excludes the use of cereals or their derivatives does not prevent the use of mineral salts , chemicals and other additives which are not produced from cereals .  For example : In the case of an article made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non ­ wovens cannot normaly be made from yarn. In such cases, the starting material would normally be , at the stage before yarn -  that is the fibre stage. See also note 7.3 in relation to textiles. 4.4 If in a rule in the list two or more percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. The maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore the individual percentages must not be exceeded in relation to the particular materials they apply to. 2 . 5 . 88 Official Journal of the European Communities No L 114/89 Textiles Note 5 : 5.1 . The term 'natural fibres' is used in the list to refer to fibres other than artificial or synthetic fibres and is restricted to the stages before spinning takes place, including waste and unless otherwise specified, the term 'natural fibres' includes fibres that have been carded, combed or otherwise processed but not spun. 5.2 . The term 'natural fibres' includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305 . 5.3 . The terms 'textile pulp', 'chemical materials' and 'paper-making materials' are used in the list to describe the materials not classified within Chapters 50 to 63 , which can be used to manufacture artificial, synthetic or paper fibres or yarns. 5.4 . The term 'man-made staple fibres' is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507 . Note 6 : 6.1 . In the case of the products classified within those headings in the list to which a reference is made to this introductory note, the conditions set out in column 3 of the list shall not be applied to any basic textile materials used in their manufacture which, taken together, represent 10 % or less of the total weight of all the basic textile materials used (but see also notes 6.3 and 6.4 below). 6.2 . However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials, irrespective of their share of the product. The following are the basic textile materials :  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  synthetic man-made staple fibres ,  artificial man-made staple fibres .  For example: A yarn of heading No 5205 made from cotton fibres and synthetic staple fibres is a mixed yarn. Therefore, non-originating materials that do not satisfy the origin rules may be used up to a weight of 10 % of the yarn.  For example: A woollen fabric of heading No 5112 made from woollen yarn and synthetic yarn of staple fibres is a mixed fabric . Therefore, either non-originating synthetic yarn or woollen yarn or a combi ­ nation thereof that does not satisfy the origin rules may be used up to a weight of 10 % of the fabric.  For example: Tufted textile fabric of heading No 5802 made from cotton yarn and cotton fabric is only a mixed product if the cotton fabric is itself a mixed fabric being made from two or more different basic textile materials or if the cotton yarns used are themselves mixtures . No L 114/90 Official Journal of the European Communities 2 . 5 . 88  For example: If the tufted textile fabric concerned had been made from cotton yarn and synthetic fabric, then, obviously, two separate basic textile materials would have been used.  For example : A carpet with tufts made both from artificial yarns and tufts made from cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-orig ­ inating materials that are used at a later stage of manufacture than the rule allows, may be used, provided their total weight taken together does not exceed 10 % of the weight of the textile materials in the carpet. Thus, the jute backing, the artificial yarns and/or the cotton yarns could be imported at that stage of manufacture, provided the weight conditions are met. 6.3 . In the case of fabrics incorporating 'yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped' this tolerance is 20 % in respect of this yarn. 6.4 . In the case of fabrics incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30 % in respect of this strip. Note 7 : 7.1 . In the case of those textile products, which are marked in the list by a footnote referring to this introductory note, textile trimmings and accessories which do not satisfy the rule set out in the list in column 3 for the made-up product concerned may be used provided that their weight does not exceed 1 0 % of the total weight of all the textile materials incorporated. Textile trimmings and accessories are those classified within Chapters 50 to 63 . Linings and inter ­ linings are not to be regarded as trimmings or accessories . 7.2 . Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of note 4.3 . 7.3 . In accordance with note 4.3, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles , may, anyway, be used freely where they cannot be made from the materials listed in column 3 .  For example : If a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they canot be made from textile materials . 7.4. Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. HS heading No Description of product Working or processing carried out on non-onginating materialsthat confers originating status 1 2) 3 ex 2504 Natural crystalline graphite , with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut by sawing or otherwise into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm Cutting, by sawing or otherwise, of stones (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite porphyry, basalt, sandstone and other monumental and building stones, merely cut by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Calcination of dolomite not calcinedex 2518 Calcined dolomite 2 . 5 . 88 Official Journal of the European Communities No L 114/91 ( 1 ) ( 2) (3) ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours , calcined or powdered Calcination or grinding of earth colours ex 2707 Oils in which the weight of the aromatic consti ­ tuents exceeds that of the non-aromatic consti ­ tuents , being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels These are Annex II products 2709 to 2715 Mineral oils and products of their distillation ; bitu ­ minous substances ; mineral waxes These are Annex II products ex Chapter 28 Inorganic chemicals ; organic or inorganic compounds of precious metals , of rare earth metals , of radioactive elements or of isotopes ; except for heading Nos ex 2811 and ex 2833 for which the rules are set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals , except for heading Nos ex 2901 , ex 2902, ex 2905, 2915, ex 2932 , 2933 and 2934, for which the position is set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 2901 ex 2902 ex 2905 2915 ex 2932 Acyclic hydrocarbons for use as power or heating fuels Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Metal alcoholates of alcohols of this heading and of ethanol or glycerol Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives  Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivates These are Annex II products These are Annex II products Manufacture from materials of any heading, including other materials of heading No 2905 . However, metal alcoholates of this heading may be used, provided their value does not exceed 20 °/o of the ex-works price of the product Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2915 and 2916 used may not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product No L 114/92 Official Journal of the European Communities 2 . 5 . 88 0 ) 2 (3 ) Manufacture from materials of any headingex 2932 (cont 'd) 2933  Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivates Heterocyclic compounds with nitrogen hetero ­ atom(s) only; nucleic acids and their salts :  Lactams, other than 6-hexanelactam (epsilon ­ caprolactam) ; monoazepines ; diazepines ; azocines (whether or not hydrogenated)  Other Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932 and 2933 used may not exceed 30 % of the ex-works price of the product (') Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932 and 2933 used may not exceed 20 °/o of the ex-works price of the product 2934 Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932, 2933 and 2934 used may not exceed 30 % of the ex ­ works price of the product (') Other heterocyclic compounds  6-Aminopenicillanic acid, 7-aminocephalospo ­ ranic acid and 7-aminodesacetoxycephal osporanic acid ; compounds containing a pheno ­ thiazine ring-system (whether or not hydrogenated), not further fused ; monothia ­ monoazipines ; monothiins ; monooxamono ­ azines ; monooxamonoazoles (whether or not hydrogenated)  Other Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932, 2933 and 2934 used may not exceed 20 % of the ex ­ works price of the product Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products, except for heading Nos 3002, 3003 and 3004, for which the rules are set out below 3002 Human blood ; animal blood prepared for thera ­ peutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxins , cultures of micro-organisms (excluding yeasts) and similar products :  Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale  Other :  Human blood Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also Be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 °/o of the ex-works price of the product Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 °/o of the ex-works price of the product Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product Blood fractions other than antisera, haemo ­ globin and serum globulin Haemoglobin, blood globulin and serum globulin  Other (') This rule shall only apply until 31 March 1991 . \ 2 . 5 . 88 Official Journal of the European Communities No L 114/93 ( 1 ) (2) (3) 3003 and 3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006) Manufacture in which :  all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 °/o of the ex-works price of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilizers except for heading No ex 3105 for which the rule is set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phos ­ phorus and potassium ; other fertilizers ; goods of this chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for :  Sodium nitrate  Calcium cyanamide  Potassium sulphate  Magnesium potassium sulphate Manufacture in which :  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts ; tannins and their deri ­ vatives ; dyes , pigments and other colouring matter ; paints and varnishes ; putty and other mastics ; inks ; except for heading Nos ex 3201 and 3205, for whicn the rules are set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3201 Tannins and their salts , ethers , esters and other derivatives Manufacture from tanning extracts of vegetable origin 3205 Colour lakes ; preparations as specified in note 3 to this chapter based on colour lakes (*) Manufacture from materials of any heading, except heading Nos 3203, 3204 and 3205 . However, materials from heading No 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids ; perfumery, cosmetic ortoilet preparations ; except for heading No 3301 , for which the rule is set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids; concentrates of essential oils in fats , in fixed oils , in waxes or the like, obtained by enfleurage or maceration ; terpenic by-products of the deteipenation of essential oils ; aqueous distillates ana aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different 'group' (J) within tnis heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex ­ works price of the product (') Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations , provided they are not classified within another heading in Chapter 32 . (') A 'group' is regarded as any part of the heading separated from the rest by a semicolon. No L 114/94 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) ex Chapter 34 Soap, organic surface-active agents, washing prepa ­ rations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations,candles and similar articles, modelling pastes, 'dental waxes' and dental preparations with a basis of plaster ; except for heading Nos ex 3403 and 3404, for which the position is set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 °/o of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight These are Annex II products ex 3404 Artificial waxes and prepared waxes :  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax These are Annex II products  Other Manufacture from materials of any heading, except :  hydrogenated oils having the character of waxes of heading No 1516  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 1519  materials of heading No 3404 . However, these materials may be used provided their value does not exceed 20 °/o of the ex-works price of the product ex Chapter 35 Albuminoidal substances ; modified starches ; glues ; enzymes ; except for heading Nos 3505 and ex 3507 for which the rules are set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches : -  Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505  Other Manufacture from materials of any heading, except those of heading No 1108 ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives ; pyrotechnic products ; matches ; pyro ­ phoric alloys ; certain combustible preparations Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goodS ; except for heading Nos 3701 , 3702 and 3704 for whicn the rules are set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product No L 114/952. 5 . 88 Official Journal of the European Communities ( 1 ) (2) (3) 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in the flat, sensitized, unexposed, whether or not in packs : '  Instant print film for colour photography, in packs Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials from heading No 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product  Other Manufacture in which all the materials used are clas ­ sified within a heading other than heading No 3701 or 3702 3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in rolls, sensitized, unexposed Manufacture in which all the materials used are clas ­ sified within a heading other than heading No 3701 or 3702 3704 Photographic plates , film, paper, paperboard and textiles , exposed but not developed Manufacture in which all the materials used are clas ­ sified within a heading other than heading Nos 3701 to 3704 ex Chapter 38 Miscellaneous chemical products ; except for heading Nos ex 3801 , ex 3803, ex 3805, ex 3806, ex 3807, 3808 to 3814, 3818 to 3820 , 3822 and 3823 for which the rules are set out below Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3801  Colloidal graphite in suspension in oil and semi ­ colloidal graphite ; carbonaceous pastes for elec ­ trodes Manufacture in which the value of all the materials used does not exceed 50 °/o of the ex-works price of the product  Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture from materials of any heading. However, the value of the materials of heading No 3403 used must not exceed 20 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine ex 3806 Ester gums Manufacture from resin acids ex 3807 3808 to 3814 3818 to 3820 3822 3823 Wood pitch (wood tar pitch) Miscellaneous chemical products :  Prepared additives for lubricating oil , containing petroleum oils or oils obtained from bituminous minerals, of heading No 381 1  The following of heading No 3823 :  Prepared binders for foundry moulds or cores based on natural resinous products  Naphthenic acids, their water insoluble salts ana their esters  Sorbitol other than that of heading No 2905  Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts  Ion exchangers  Getters for vacuum tubes  Alkaline iron oxide for the purification of gas Distillation of wood tar These are Annex II products Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product No L 114/96 Official Journal of the European Communities 2. 5 . 88 ( 1 ) (2) (3) 3808 to 3814 3818 to 3820 3822 3823 (cont'd)  Ammoniacal gas liquors and spent oxide produced in coal gas purification  Sulphonaphthenic acids, their water insoluble salts and their esters  Fusel oil and Dippel's oil  Mixtures of salts having different anions  Copying pastes with a basis of gelatin, whether or not on a paper or textile backing  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product '' 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic :  Addition homopolymerization products Manufacture in which :  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (')  Other Manufacturing in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex ­ works price of the product ( l) 3916 Semi-manufactures of plastics : to 3921  Flat products, further worked than onlysurface-worked or cut into forms other than rectangles ; other products, further worked than only surface-worked  Other : Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex ­ works price of the product  Addition homopolymerization products 1 Manufacture in which :  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (l)  Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex ­ works price of the product (*) 3922 to 3926 Articles of plastic Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanized, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchangeable tyre treads and tyre flaps of rubber : l  Retreaded pneumatic, solid or cushion, tyres ofrubber Retreading of used tyres l  Other Manufacture from materials of any heading, exceptthose of heading No 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber (') In the ease of products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 391 1 , on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. 2. 5 . 88 Official Journal of the European Communities No L 114/97 ( 1 ) (2) (3) ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4107 Leather, without hair or wool other than leather of heading No 4108 or 4109 Retanning of pre-tanned leather or Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product 4109 Patent leather and patent laminated leather ; metallized leather Manufacture from leather of heading Nos 4104 to 4107 provided its value does not exceed 50 % of the ex-works price of the product ex 4302 4303 ex 4403 Tanned or dressed furskins, assembled :  Plates, crosses and similar forms  Other Articles of apparel , clothing accessories and other articles of furskin Wood roughly squared Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins Manufacture from non-assembled, tanned or dressed furskins Manufacture from non-assembled, tanned or dressed furskins, of heading No 4302 (') Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 ex 4408 ex 4409 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled, of a thickness not exceeding 6 mm, planed, sanded or finger-jointed  Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, sanded or finger-jointed  Beadings and mouldings Planing, sanding or finger-jointing Splicing, planing, sanding or finger-jointing Sanding or finger-jointing Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings^ of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418  Builders' joinery and carpentry of wood Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, cellular wood panels, shingles ana shales may be used  Beadings and mouldings Beading or moulding ex 4421 Match splints ; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 (') Until 31 March 1990, assembled suzluki, grey Siberian squirrel and hamster skins of heading No 4302 may be used . No L 114/98 Official Journal of the European Communities 2. 5 . 88 ( 1 ) (2) (3) 4503 Articles of natural cork Manufacture from cork of heading No 4501 ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carton paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and corre ­ spondence cards, of paper or paperboard ; boxes, pouches , wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs or cellulose fibres , cut to size or shape Manufacture from paper-making materials of Chapter 47 4909 Printed or illustrated postcards ; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading No 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks :  Calenders of the 'perpetual' type or with replaceable blocks mounted on bases other than paper or paperboard  Other Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product Manufacture from materials not classified within heading No 4909 or 4911 ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp ex Chapter 50 to Chapter 55 Yarn, monofilament and thread Manufacture from (l) :  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials (') For special conditions relating to products made of a mixture of textile materials , see introductory note 6 . 2. 5. 88 Official Journal of the European Communities No L 114/99 ( 1 ) (2) (3) ex Chapter 50 to Chapter 55 ex Chapter 56 5602 "Woven fabrics :  Incorporating rubber thread  Other Wadding, felt and non-wovens ; special yarns, twine cordage, ropes and cables ana articles thereof except for heading Nos 5602, 5604, 5605 and 5606, for which the rules are set out below Felt, whether or not impregnated, coated, covered or laminated : Manufacture from single yarn (') Manufacture from ('):  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product Manufacture from (') :  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper-making materials ¢  Needleloom felt Manufacture from (') :  natural fibres,  chemical materials or textile pulp. However :  polypropylene filament of heading No 5402,  polypropylene fibres of heading No 5503 or 5506, or  polypropylene filament tow of heading No 5501 , of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product  Other Manufacture from (') :  natural fibres,  man-made staple fibres made from casein, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics : l  Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textilecovered (') For special conditions relating to products made of a mixture of textile materials, see introductory note 6 . No L 114/ 100 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) 5604 (cont 'd)  Other Manufacture from (') :  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp , or  paper-making materials 5605 Metallized yarn, whether or not gimped, being textile yarn , or strip or the like of heading No 5404 or 5405 , combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (l) :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or paper-making materials 5606 Gimped yarn , and strip and the like of heading No 5404 or 5405 , gimped (other then those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn Manufacture from (l) :  natural fibres,  man-made staple fibfes not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings : ¢ i  Of needleloom felt Manufacture from (') :  natural fibres, or  chemical materials or textile pulp. However :  polypropylene filament of heading No 5402 , - polypropylene fibres of heading No 5503 or 5506, or  polypropylene filament tow of heading No 5501 , of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product  Of other felt Manufacture from (') :  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other Manufacture from (l) :  coir yarn,  synthetic or artificial filament yarn,  natural fibres, or  man-made staple fibres not carded or combed or otherwise processed for spinning (') For special conditions relating to products made of a mixture of textile materials , see introductory note 6 . 2 . 5 . 88 Official Journal of the European Communities No L 114/ 101 ( 1 ) (2) (3) ex Chapter 58 Special woven fabrics ; tufted textile fabrics ; lace ; tapestries ; trimmings, embroidery, except for heading Nos 5805 and 5810 ; the rule for heading No 5810 is set out below :  Combined with rubber thread Manufacture from single yarn (')  Other Manufacture from (') :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp « or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides , polyesters or viscose rayon :  Containing not more than 90 °/o by weight of textile materials Manufacture from yarn  Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn 5904 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile hacking, whether or not cut to snape Manufacture from yarn (*) 5905 Textile wall coverings :  Impregnated, coated, covered or laminated with rubber, plastics or other materials Manufacture from yarn ( l) For special conditions relating to products made of a mixture of textile materials, see introductory note 6 . No L 114/ 102 Official Journal of the European Communities 2 , 5 . 88 ( 1 ) (2) (3) 5905 (cont 'd)  Other Manufacture from (l) :  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902 :  Knitted or crocheted fabrics Manufacture from (l) :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other fabrics made of synthetic filament yarn, containing more than 90 % by weight of textile materials Manufacture from chemical materials  Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn ex 5908 Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric 5909 Textile articles of a kind suitable for industrial use : 1 to 5911  Polishing discs or rings other than of felt ofheading No 5911 Manufacture from yarn or waste fabrics or rags of heading No 6310  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or . not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading No 591 1 Manufacture from (') :  coir yarn,  from the following materials :  yarn of polytetrafluoroethylene (2) (J),  yarn, multiple, of polyamide, coated, im ­ pregnated or covered with a phenolic resin (2),  yarn of synthetic textile fibres of aromatic poly ­ amides, obtained by polycondensation of m-phenylenediamine and isophthalic acid (2),  monofil of polytetrafluoroethylene (2) (3),  yarn of synthetic textile fibres of poly-p-phe ­ nylene terephthalamide (2),  glass fibre yarn, coated with phenol resin and gimped with acrylic yarn (2) (J),  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp (') For special conditions relating to products made of a mixture of textile materials , see introductory note 6 . (') This provision shall apply until 31 March 1991 . (') The use of this material is restricted to the manufacture of woven fabrics of a kind used in paper-making machinery. 2 . 5 . 88 Official Journal of the European Communities No L 114/ 103 ( 1 ) (2) (3) 5909  Other Manufacture from (') : to 5911 (cont'd)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 60 Knitted or crocheted fabrics Manufacture from (') :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted :  Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from yarn (2)  Other Manufacture from (') :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted, except for heading Nos ex 6202 , ex 6204, ex 6206, ex 6209, ex 6210, 6213, 6214 , ex 6216 and ex 6217 for which the rules are set out below Manufacture from yarn (2) ex 6202 ex 6204 ex 6206 ex 6209 and ex 6217 Women's, girls' and babies' clothing and 'other made up clothing accessories', embroidered Manufacture from yarn (l) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (2) ex 6210 ex 6216 and ex 6217 Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (2) or Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (J) 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like :  Embroidered Manufacture from unbleached single yarn (*) (2) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (J)  Other Manufacture from unbleached single yarn (') (J) (') For special conditions relating to products made of a mixture of textile materials , see introductory note 6 . (2) See introductory note 7 for the treatment of textile trimmings and accessories . No L 114/ 104 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) 6301 to 6304 Blankets, travelling rugs , bed linen etc. ; curtains, etc. ; other furnishing articles :  Of felt, of non-wovens Manufacture from (') :  natural fibres, or  chemical materials or textile pulp  Other : Manufacture from unbleached single yarn (')  Embroidered or Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unem ­ broidered fabric used does not exceed 40 % of the ex ­ works price of the product  Other Manufacture from unbleached single yarn (') 6305 Sacks and bags , of a kind used for the packing of goods Manufacture from (') :  natural fibres ,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp 6306 Tarpaulins, sails for boats, sailboards or landcraft, awnings , sunblinds, tents and camping goods :  Of non-wovens Manufacture from (') :  natural fibres, or  chemical materials or textile pulp  Other Manufacture from unbleached single yarn ex 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (2) 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs , tapestries, embroidered table cloths or serviettes or similar textile articles , put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 15 °/o of the ex-works price of the set 6401 to 6405 Footwear Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501 , whether or not lined or trimmed Manufacture from yarn or textile fibres (3) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed ; hair-nets of any material , whether or not lined or trimmed Manufacture from yarn or textile fibres (2) 6601 Umbrellas and sun umbrellas (including walking ­ stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ( 1 ) For special conditions relating to products made of a mixture of textile materials , see introductory note 6 . (2) For filter masks , manufacture from undrawn polyester staple fibres is permitted . This special provision shall apply until 31 March 1988 . (') See introductory note 7 for the treatment of textile trimmings and accessories . 2 . 5 . 88 Official Journal of the European Communities No L 114/ 105 i ( 1 ) (2) (3) ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos or of mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate Manufacture from fabricated asbestos fibres or from mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ex 6814 Articles of mica ; including agglomerated or recon ­ stituted mica on a support of paper, paperboard or other materials Manufacture from worked mica (including agglom ­ erated or reconstituted mica) 7006 Glass of heading No 7003 , 7004 or 7005 , bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 . 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles , flasks, jars , pots, phials , ampoules and other containers , of glass , of a kind used for the conveyance or packing of goods ; preserving jars of glass ; stoppers, lids and other closures, of glass Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office , indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from :  uncoloured slivers , rovings, yarn or chopped strands, or  glass wool ex 7102 ex 7103 and ex 7104 Worked precious or semi-precious stones (natural , synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106 Precious metals : 7108 and 7110  Unwrought Manufacture from materials not classified within heading No 7106 , 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading No 7106, 7108 or 7110 or Alloying of precious metals of heading No 7106, 7108 or 7110 with each other or with base metals  Semi-manufactured or in powder form (All) Manufacture from unwrought precious metals No L 114/ 106 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) ex 7107 ex 7109 and ex 7111 Metals clad with precious metals , semi-manu ­ factured Manufacture from metals clad with precious metals , unwrought 7116 Articles of natural or cultured pearls , precious or semi-precious stones (natural , synthetic or recon ­ structed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product § 7117 Imitation jewellery Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product or Manufacture from base metal parts , not plated or covered with precious metals , provided the value of all the materials used does not exceed 50 % of the ex ­ works price of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201 , 7202 , 7203 , 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex 7218 7219 to 7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading No 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex 7224 7225 to 7227 Semi-finished products, flat-rolled products, bars and rods , in irregularly wound coils, of other alloy steel Manufacture from ingots or other primary forms of heading No 7224 7228 Other bars and rods of other alloy steel ; angles, shapes and sections, of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction material of iron or steel , the following : rails , check-rails and rack rails , switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish ­ plates, chairs , chair wedges, sole plates (base plates), rail clips , bedplates, ties and other material specialized for jointing or fixing rails Manufacture from materials of heading No 7206 7304 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading No 7206, 7207, 7218 or 7224 7308 Structures (excluding prefabricated buildings of heading No 9406) ana parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts , roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel ; plates , rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used 2 . 5 . 88 Official Journal of the European Communities No L 114/ 107 0 ) (2) (3) ex 7315 Skid-chains Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex 7322 Radiators for central heating, not electrically heated Manufacture in which the value of all the materials of heading No 7322 used does not exceed 5 % of the ex ­ works price of the product ex Chapter 74 Copper and articles thereof except for heading Nos 7401 to 7405 ; the rule for heading No ex 7403 is set out below Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7403 Copper alloys, unwrought Manufacture from refined copper, unwrought, or waste and scrap ex Chapter 75 Nickel and articles thereof, except for heading Nos 7501 to 7503 ; Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 76 Aluminium and articles thereof except for heading Nos 7601 and 7602 ; the rules for heading Nos ex 7601 and ex 7616 are set out below Manufacture in which  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7601  Aluminium alloys  'Super-pure' aluminium (ISO No A1 99.99) Manufacture from aluminium, not alloyed, or waste and scrap Manufacture from aluminium, not alloyed (ISO No A1 99.8 ) ex 7616 Aluminium articles other than gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which :  all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 78 Lead and articles thereof except for heading Nos 7801 and 7802 ; the rule for heading No 7801 is set out below Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product No L 114/ 108 Official Journal of the European Communities 2 . 5 . 88 (1 2 (3 7801 Unwrought lead :  Refined lead  Other Manufacture from 'bullion' or 'work' lead Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used ex Chapter 79 Zinc and articles of zinc, except for heading Nos 7901 and 7902 ; the rule for heading No 7901 is set out below Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used ex Chapter 80 Tin and articles thereof except for heading Nos 8001 , 8002 and 8007 ; the rule for heading No 8001 is set out below Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used ex Chapter 81 Other base metals , wrought ; articles thereof Manufacture in which the value of all the materials classified within the same heading as the products used does not exceed 50 % of the ex-works price of the product 8206 Tools of two or more of the heading Nos 8202 to 8205 , put up in sets for retail sale Manufacture in which all the materials used are clas ­ sified within a heading other than heading Nos 8202 to 8205 . However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screwdriving), including dies for drawing or extruding metal , and rock-drilling or earth ­ boring tools Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40 % of the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 109 ( 1 ) (2) (3) ex 8211 Knives with cutting blades, serrated or not (includ ­ ing pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used are classi ­ fied within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butcher's or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classi ­ fied within a heading other than that of the product . However, handles of base metal may be used 8215 Spoons, forks , ladles, skimmers, cake-servers, fish ­ knives, butter-knives, sugar tongs and similar kit ­ chen or tableware Manufacture in which all the materials used are classi ­ fied within a heading other than that of the product . However, handles of base metal may be used ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classi ­ fied within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product &gt; HS heading No Description of product Working or processing carried out on non-originating materialsthat confers originating status 1 2 3 or 4 ex Chapter 84 Manufacture in which the value of all the materials used does not ex ­ ceed 30 °/o of the ex-works price of the product Nuclear reactors ('), boilers, ma ­ chinery and mechanical appliances ; parts thereof; except for those fall ­ ing within the following headings or parts of headings for which the rules are set out below : Manufacture  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8402, 8403 , ex 8404, 8406 to 8409, 8411 , 8412, ex 8413 , ex 8414 , 8415 , 8418 , ex 8419, 8420, 8423 , 8425 to 8430, ex 8431 , 8439, 8441 , 8444 to 8447, ex 8448 , 8452, 8456 to 8466, 8469 to 8472 , 8480, 8482 , 8484 and 8485 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low preasure steam) ; super heated water boilers Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers, other than those of heading No 8402 , and auxiliary plant for central heating boilers Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture in which all the ma ­ terials used are classified within a heading other than heading No 8403 or 8404 . However, materials which are classified within heading No 8403 or 8404 may be used pro ­ vided their value, taken together, does not exceed 5 % of the ex ­ works price of the product (') For nuclear fuel elements of heading No 8401 , the rules in columns (3) and (4) do not apply until 31 December 1988 . No L 114/ 110 Official Journal of the European Communities 2 . 5 . 88 1 (2 (3) or 4 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not ex ­ ceed 40 °/o of the ex-works price of the product 8407 Spark-ignition rotary internal engines reciprocating or combustion piston Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8408 Compression-ignition internal com ­ bustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or prin ­ cipally with the engines of heading No 8407 or 8408 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo-propellers other gas turbines and Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified in the same heading as the product are only used up to a value of 5 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % or the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/111 ( 1 ) 2 (3) or 4 8415 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Air conditioning machines, com ­ prising a motor-driven fan and ele ­ ments for changing the temperature and humidity, including those ma ­ chines in which the humidity can ­ not be seperately regulated 8418 Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Refrigerators, freezers and other refrigerating or freezing equip ­ ment, electric or other heat pumps other than air conditioning ma ­ chines of heading No 8415 Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used :x 8419 Machines for the wood, paper pulp and paper board industries Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product 8420 Calendering or other rolling ma ­ chines, other than for metals or glass, and cylinders therefor Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product 8423 Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting or checking machines ; weighing machine weights of all kinds Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % or the ex-works price of the product No L 114/ 112 Official Journal of the European Communities 2 . 5 . 88 1 (2) 3 or (4) 8425 to Lifting, handling, loading or un ­ loading machinery 8428 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 5 % of the ex ­ works price of the product 8429 Self-propelled bulldozers, angle ­ dozers, graders, levellers , scrapers , mechanical shovels , excavators, shoval loaders, temping machines and road rollers :  Road rollers Other Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the value of the materials classi ­ fied within heading No 8431 are only used up to a value of 5 % of the ex-works price of the product 8430 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Other moving, grading, levelling, scraping, excavating, temping, compacting, extracting or boring machinery, for earth , minerals or ores ; pile-drivers and pile-extrac ­ tors ; snow-ploughs and snow-blo ­ wers Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the value of the materials classi ­ fied within heading No 8431 are only used up to value of 5 % of the ex-works price of the product ex 8431 Parts for road rollers Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paper ­ board Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 113 1 2 3 or 4 8441 Manufacture :Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and where, within the above limit, the materials classified within the same heading as the product are only - used up to a value of 25 % of the ex-works price of the product 8444 to Machines of these headings for use in the textile industry Manufacture in which the vvalue of all the materials used does not ex ­ ceed 40 °/o of the ex-works price of the product 8447 ex 8448 Auxiliary machinery for use with machines for heading Nos 8444 and 8445 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing ma ­ chines ; sewing machine needles :  Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 1 7 kg with motor Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all of the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating ma ­ terials used, and  the thread tension, crochet and zigzag mechanisms used are al ­ ready originating 8452  Other Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8456 to Machine-tools and machines and their parts and accessories of head ­ ing Nos 8456 to 8466 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8466 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data-processing ma ­ chines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product No L 114/ 114 Official Journal of the European Communities 2 . 5 . 88 1 2 4(3) or 8480 Manufacture in which the value of all the materials used does not ex ­ ceed 50 % of the ex-works price of the product Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials * rubber or plastics 8482 Ball or roller bearings Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8484 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Gaskets and similar joints of metal sheeting combined with other ma ­ terial or of two or more layers of metal ; sets or assortments of gas ­ kets and similar joints , dissimilar in composition, put up in pouches, envelopes or similar packings 8485 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Machinery parts , not containing electrical connectors , insulators, coils , contacts or other electrical features, not specified or included elsewhere in this chapter ex Chapter 85 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and repro ­ ducers and parts and accessories of such articles ; except for those fall ­ ing within the following headings or parts of headings for which the rules are set out below : Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8501 , 8502 , ex 8518 , 8519 to 8529 , 8535 to 8537 , ex 8541 , 8542 , 8544 to 8548 8501 Electric motors and generators (ex ­ cluding generating sets) Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 5 % of the ex ­ works price of the product 2 , 5 . 88 Official Journal of the European Communities No L 114/115 ( 1 ) (2) (3 ) or (4) 8502 Electric generating sets and rotary converters Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8501 or 8503 , taken together, are only used up to a value of 5 % of the ex ­ works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product ex 8518 Microphones and stands therefor ; loudspeakers, whether or not mounted in their enclosures ; audio- frequency electric amplifiers ; elec ­ tric sound amplifier sets Manufacture :  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8519 Turntables (record-decks), record ­ players , cassette-players and other sound reproducing apparatus, not incorporating a sound recording device :  Electric gramophones Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 25 o/o of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 o/o of the ex-works price of the product No L 114/ 116 Official Journal of the European Communities 2 . 5 . 88 3 or(i 2) (4) 8520 Manufacture : Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Magnetic tape recorders and other sound recording apparatus , whether or not incorporating a sound reproducing device in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and , the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8521 Video recording or reproducing apparatus Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and   the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recor ­ ding of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not ex ­ ceed 40 °/o of the ex-works price of the product 8524 Records , tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the pro ­ duction of records, but excluding products of Chapter 37 :  Matrices and masters for the production of records  Other Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where , within the above limit, the materials classified within heading No 8523 are only used up to a value of 5 % of the ex ­ works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 117 ( 1 ) (2) (3) or (4) 8525 Transmission apparatus for radio ­ telephony, radio-telegraphy, radio- broadcasting or television, whether or not incorporating reception ap ­ paratus or sound recording or re ­ producing apparatus ; television cameras Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8527 Reception apparatus for radio-tele ­ phony, radio-telegraphy or radio- broadcasting, whether or not com ­ bined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8528 Television receivers (including video monitors and video projec ­ tors), whether or not combined, in the same housing, with radio ­ broadcast receivers or sound or video recording or reproducing ap ­ paratus :  Video recording or reproducing apparatus incorporating a video tuner Manufacture : - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product No L 114/ 118 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) or (4) 8528 (cont'd) \  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 o/o of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8529 Parts suitable for use solely or prin ­ cipally with the apparatus of head ­ ing Nos 8525 to 8528  Suitable for use solely or princi ­ pally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non ­ originating materials used does not exceed the value of the originating materials used, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which :  the value of all the materials used does not exceed 25 % of the ex ­ works price of the product, and  the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8535 and 8536 Electrical apparatus for switching or protecting electrical circuits , or for making connections to or in electrical circuits Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where , within the above limit, the materials classified within heading No 8538 are only used up to a value of 5 °/o of the ex ­ works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 119 ( 1 ) 2 3 4or 8537 Manufacture : Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Boards, panels (including numerical control panels), consoles, desks , cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536 , for elec ­ tric control or the distribution of electricity, including those incor ­ porating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 5 % of the ex ­ works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the pro ­ ducts are only used up to a value of 5 % of the ex-works price of the product Electronic integrated circuits and microassemblies 8542 Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8541 or 8542 , taken together, are only used up to a value of 5 °/o of the ex ­ works price of the product 8544 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Insulated (including enamelled or anodized) wire, cable (including co-axial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not as ­ sembled with electric conductors or fitted with connectors 8545 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal , of a kind used for electrical purposes 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product No L 114/ 120 Official Journal of the European Communities 2 . 5 . 88 l ) 2 (3) or 4 8547 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Insulating fittings for electrical ma ­ chines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded socket) incorporated dur ­ ing moulding solely for purposes of assembly other than insulators of heading No 8546 ; electrical con ­ duit tubing and joints therefor, of base metal lined with insulating material 8548 Electrical parts of machinery or ap ­ paratus , not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8601 to Railway or tramway locomotives, rolling-stock and parts thereof Manufacture in which the value of all the materials used does not ex ­ ceed 40 °/o of the ex-works price of the product 8607 8608 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Railway or tramway track fixtures and fittings ; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways , roads , in ­ land waterways , parking facilities , port installations or airfields ; parts of the foregoing Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8609 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of transport Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product ex Chapter 87 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Vehicles other than railway or tramway rolling-stock and parts and accessories thereof; except for those falling within the following headings or parts of headings for which the rules are set out below : 8709 to 8711 , ex 8712 , 8715 and 8716 8709 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in fac ­ tories , warehouses, dock areas or airports for short distance transport of goods ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 121 ( 1 ) (2) (3) or (4) 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weacons, and parts of such vehicles Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars :  With reciprocating internal combustion piston engine of a cylinder capacity :  Not exceeding 50 cc Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used Manufacture in which the value of all the materials used does not ex ­ ceed 20 % of the ex-works price of the product  Exceeding 50 cc Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified within heading No 8714 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product No L 114/ 122 Official Journal of the European Communities 2 . 5 . 88 1 (2 3 or 4) 8715 Baby carriages and parts thereof Manufacture : Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and where , within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8716 Trailers and semi-trailers ; other ve ­ hicles , not mechanically propelled ; parts thereof Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8801 and 8802 Balloons and dirigibles ; aircraft ; spacecraft and spacecraft launch vehicles Manufacture in which all the mate ­ rials used are classified within a heading other than that of the pro ­ duct Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8803 Parts of goods of heading No 8801 or 8802 Manufacture in which the value of all the materials of heading No 8803 used does not exceed 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 8804 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and accessories thereto :  Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials of heading No 8804 used does not exceed 5 % of the ex-works price of the product 8805 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Aircraft launching gear ; deck-arre ­ stor or similar gear ; ground flying trainers ; parts of the foregoing arti ­ cles Manufacture in which the value of all the materials of heading No 8805 used does not exceed 5 % of the ex-works price of the product Chapter 89 Ships , boats and floating structures Manufacture in which all the mate ­ rials used are classified within a heading other than that of the pro ­ duct. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 2 . 5 . 88 Official Journal of the European Communities No L 114/ 123 ( l ) 2 3 or 4 Manufacture :ex Chapter 90 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Optical , photographic, cinemato ­ graphic, measuring, checking, pre ­ cision, medical or surgical instru ­ ments and apparatus ; parts and ac ­ cessories thereof; except for those falling within the following hea ­ dings or parts of headings for which the rules are set out below : in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 9001 , 9002 , 9004 , ex 9005 , ex 9006 , 9007, 9011 , ex 9014, 9015 to 9020 and 9024 to 9033 9001 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing ma ­ terial ; lenses (including contact len ­ ses), prisms, mirrors and other op ­ tical elements , of any material, un ­ mounted, other than such elements of glases not optically worked 9002 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Lenses, prisms, mirrors and other optical elements , of any material , mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not op ­ tically worked 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product ex 9005 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Binoculars, monoculars , other opti ­ cal telescopes , and mountings the ­ refor, except for astronomical re ­ fracting telescopes and mountings therefor Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % or the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used ex 9006 Photographic (other than cinema ­ tographic) cameras ; photographic flashlight apparatus ard flashbulbs other than electrically ignited flashbulbs Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, No L 114/ 124 Official Journal of the European Communities 2 . 5 , 88 1 (2 3 or (4 ex 9006 (cont 'd) where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used 9007 Cinematographic cameras and pro ­ jectors, whether or not incorpora ­ ting sound recording or reprodu ­ cing apparatus Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 °/g of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used 9011 Compound optical microscopes , in ­ cluding those for photomicrogra ­ phy, cinephotomicrography or mi ­ croprojection Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 9015 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Surveying (including photogram ­ metrical surveying), hydrographic, oceanographic, hydrological , me ­ teorological or geophysical instru ­ ments and appliances, excluding compasses ; rangefinders 2 . 5 . 88 Official Journal of the European Communities No L 114/ 125 ( 1 ) (2) (3) or (4) 9016 Balances of a sensitivity of 5 eg or better, with or without weights Manufacture in which the value of all the materials used does not ex ­ ceed 40 °/o of the ex-works price of the product 9017 Drawing, marking-out or mathe ­ matical calculating instruments (for example, drafting machines, panto ­ graphs, protractors , drawing sets, slide rules, disc calculators); instru ­ ments for measuring length, for use in the hand (for example, measu ­ ring rods and tapes, micrometers, callipers, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veteri ­ nary sciences, including scintigra ­ phic apparatus, other electro-medi ­ cal apparatus and sight-testing in ­ struments :  Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 25 °/o of the ex-works price of the product 9019 Mechano-therapy appliances ; mas ­ sage apparatus ; psychological apti ­ tude-testing apparatus ; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or ot ­ her therapeutic respiration appara ­ tus J Manufacture :  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 25 % of the ex-works price of the product 2 . 5 . 88No L 114/ 126 Official Journal of the European Communities 1 or 4(2) (3) 9024 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Machines and appliances for testing the hardness, strength, compressibi ­ lity, elasticity or other mechanical properties or materials (for exam ­ ple, metals , wood, textiles , paper, plastics) 9025 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Hydrometers and similar floating instruments, thermometers, pyro ­ meters , barometers , hygrometers and psychrometers , recording or not, ana any combination of these instruments 9026 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Instruments and apparatus for mea ­ suring or checking the flow, level , pressure or other variables of li ­ quids or gases (for example, flow meters , level gauges , manometers, heat meters), excluding instruments and apparatus of heading No 9014 , 9015 , 9028 or 9032 9027 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Instruments and apparatus for phy ­ sical or chemical analysis (for ex ­ ample , polarimeters, refractome ­ ters , spectrometers , gas or smoke analysis apparatus) ; instruments and apparatus for measuring or checking viscosity, porosity, expan ­ sion, surface tension or the like ; in ­ struments and apparatus for measu ­ ring or checking quantities of heat, sound or light (including exposure meters); microtomes 9028 Gas, liquid or electricity supply or production meters, including cali ­ brating meters therefor :  Parts and accessories  Other Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used 9029 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Revolution counters, production counters , taximeters , mileometers, pedometers and the like ; speed in ­ dicators and tachometers , other than those of heading No 9014 or 9015 ; stroboscopes 2 . 5 . 88 Official Journal of the European Communities No L 114/ 127 1 ) 2 (3) or 4 9030 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Oscilloscopes, spectrum analysers and other instruments and appara ­ tus for measuring or checking elec ­ trical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or de ­ tecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations 9031 Measuring or checking instru ­ ments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this chap ­ ter) for machines, appliances, in ­ struments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts the ­ reof; except for those falling under the following headings for which the rules are set out below : Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product 9105 , 9109 to 9113 9105 Other clocks Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used 9109 Clock movements, complete and assembled Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non ­ originating materials used does not exceed the value of the ori ­ ginating materials used 9110 Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product Complete watch or clock move ­ ments , unassembled or partly as ­ sembled (movement sets); incom ­ plete watch or clock movements, assembled ; rough watch or clock movements Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 5 % of the ex ­ works price of the product No L 114/ 128 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) or (4) 9111 Watch cases and parts thereof Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this chap ­ ter, and parts thereof Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets , and parts thereof :  Of base metal, whether or not plated, or of clad precious me ­ tal  Other Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not ex ­ ceed 50 °/o of the ex-works price of the product Chapter 92 Musical instruments ; parts and ac ­ cessories of such articles Manufacture in which the value of all the materials used does not ex ­ ceed 40 % of the ex-works price of the product HS heading No Description of product Working or processing carried out on non-originating materialsthat confers originating status ( 1 ) (2) (3) Chapter 93 Arms and ammunitions ; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cot ­ ton cloth of a weight of 300 g/mJ or less Manufacture in which all the materials used are classi ­ fied within a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403 , provi ­ ded :  its value does not exceed 25 % of the product, and  all the other materials used are already originating and are classified within a heading other than heading No 9401 or 9403 2 . 5 . 88 Official Journal of the European Communities No L 114/ 129 ( 1 ) (2) (3 ) 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-jplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9503 Other toys ; reduced-size ('scale') models and similar recreational models, working or not ; puzzles of all kinds Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Articles and equipment for gymnastics , athletics,other sports (excluding table tennis) or outdoor games not specified or included elsewhere in this chapter ; swimming pools and paddling pools Manufacture from materials not classified within the same heading as the product. However, roughly shaped blocks for making golf clubs heads may be used ana the other materials classified within the same heading may also be used provided their value does not exceed 5 % of the ex-works price of the product 9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets , butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product . However, materials classified within the same heading may be used provided their value does not exceed 5 % of the ex-works price of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from 'worked' carving materials of the same heading ex 9603 Brooms and brushes, (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 °/o of the ex-works price of the set 9606 Buttons , press-fasteners, snap-fasteners and press ­ studs, button moulds and other parts of these articles ; button blanks Manufacture in which :  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of' the ex-works price of the product 9608 Ball point pens ; felt tipped and other porous-tipped pens and markers ; fountain pens, stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders, pencil-holders and similar holders ; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 Manufacture in which all the materials used are clas ­ sified within a heading other than that of the product. However, nibs or nib points may be used and the other materials classified within the same heading may also be used provided their value does not exceed 5 % of the ex-works price of the product No L 114/130 Official Journal of the European Communities 2 . 5 . 88 ( 1 ) (2) (3) 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges ; ink-pads, whether or not inked , with or without boxes Manufacture in which  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9613 Cigarette lighters and other lighters , whether or not mechanical or electrical , and parts thereof other than flints and wicks :  Lighters with piezo igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30 °/o of the ex-works price of the product  Other Manufacture in which the value of all the materials of heading No 9613 used does not exceed 5 % of the ex ­ works price of the product ex 9614 Smoking pipes or pipe bowls Manufacture from roughly shaped blocks